DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 16329310 on January 19, 2022. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitations “wherein a side of the touch panel where the base substrate is located is a display side of the touch panel” in claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180146564 A1) in view of Kang et al. (US 20110242020 A1) and Hong (US 20150077384 A1).

Regarding claim 1 (currently amended), Wang discloses: A touch panel comprising a display area and a non-display area (see Fig. 1, Fig. 2, discloses touch panel display device having the display area DA and non-display area NDA); and the touch panel further comprising: 
a base substrate (Fig. 2, [0074], [0075], support portion 540); 
a metal bezel disposed above the base substrate in a first direction of the touch panel and located in the non-display area (Fig. 2, Fig. 4, [0091], discloses the cover member 525 of bezel 520 made of metal layer is disposed above the base substrate and located in the non-display area NDA as illustrated in figures), the first direction being a direction away from the base substrate from an upper side of the base substrate (see annotated Fig. 2 below); 
a transparent protective layer disposed above the metal bezel in the first direction (Fig. 2, Fig. 4, [0080], [0091], discloses the base substrate 510 made of glass, plastic, or the like disposed above the cover member 525 made of metal layer is disposed in the first direction as illustrated in figure); and 
a touch function layer in the first direction (Fig. 2, [0077], discloses the touch panel 570 disposed between the display panel 510 and the window panel 501 in the first direction as illustrated in figure below); 
while Wang teaches the display panel 110 is stacked/arranged on the support portion 540 in touch display device as shown in figure 2. Wang does not explicitly teach the base substrate is located in a display side of the touch panel.
However, it has been well known in touch integrated display device to have used the base substrate above the display panel in a display side of the touch panel as an alternative design. For example, Kang teaches a touch integrated display device in which transparent substrate 110 disposed/arranged on the display side of display panel 200 (Fig. 2, [0033]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel display device of Wang with wherein a side of the touch panel where the base substrate is located is a display side of the touch panel as suggested by Kang as an known alternative arrangement of the base substrate in touch panel In re Japikse, 86 USPQ 70.
	Wang does not explicitly teach a touch function layer disposed above the transparent protective layer.
	However, it has been well known in the touch panel display device to have used the touch panel layer disposed above/over the transparent protective layer as an alternative. For example, Hong teaches a touch function layer disposed above the transparent protective layer (Fig. 1- Fig. 3, [0033], [0045], discloses the sensing cell pattern 220 of touch panel disposed above the transparent substrate 200).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel display device of Wang as modified by Kang with a touch function layer disposed above the transparent protective layer as suggested by Hong as a known alternative arrangement of the touch panel layer in touch panel integrated display device for minimizing the blocking of the light emitted from the display panel.

    PNG
    media_image1.png
    318
    688
    media_image1.png
    Greyscale

Reproduced Fig. 2, Wang

claim 2 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 1.  Wang further teaches a light shielding layer disposed on a side of the metal bezel facing away from the base substrate (Fig. 2, Fig. 4, discloses the light blocking layer 522 disposed on the cover member 525 made of metal layer); 
wherein an orthographic projection of the light shielding layer on the base substrate coincides with an orthographic projection of the metal bezel on the base substrate (see Fig. 2, Fig. 4, orthographic projection of the light blocking layer 522 on base substrate coincides with an orthographic projection of the cover member 525 made of metal layer as shown in figure).  

Regarding claim 3 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 1.  Wang further teaches wherein a material for forming the metal bezel comprises one or more of copper, aluminum, gold, silver, and molybdenum (Fig. 2, Fig. 4, [0091], discloses the cover member 525 made of metal, for example silver (Ag), gold (Au), aluminum (Al), copper (Cu), titanium (Ti), nickel (Ni), and the like).  

Regarding claim 4 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 1.  Wang further teaches wherein a material for forming the transparent protective layer comprises an acid resistant insulating material (Fig. 2, (Fig. 2, Fig. 4, [0080], discloses the base substrate 510 made of glass. Please note glass is an example of acid resistant insulating material).

Regarding claim 5 (previously presented), Wang in view of Kang and Hong teaches the limitations of parent claim 1. Hong further teaches wherein the touch function layer comprises a touch electrode located in the display area (Fig. 1, Fig. 2, discloses the touch sensing layer of sensing cell pattern 220 for touch sensing disposed over the pixel area);  4847-6280-5129, v.1Page 4 of 9Examiner: Not yet assigned Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigned 
(Fig. 1, Fig. 2, [0045], discloses the sensing cell pattern 220 comprises the first sensing cells 220a extended along a first direction (x-axis direction) and second sensing cells 220b extended along a second direction (y-axis direction)), and the first electrode and the second electrode are electrically insulated from each other (Fig. 2, [0046], [0065], discloses the insulating layer 240 is interposed between the first and second electrode); and 
wherein the first direction and the second direction are at an angle of about 600-900 with respect to each other (Fig. 1, Fig. 2, discloses the first direction and second direction area at an angle of 90 degree as illustrated in figure).  

Regarding claim 6 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 5. Hong further teaches wherein the first electrode comprises a plurality of electrically connected first block electrodes (Fig. 1, Fig. 2, discloses the plurality of electrically connected first sensing cells 220a forms a first electrode), and adjacent first block electrodes are connected by a conductive strip of an integral form (Fig. 1, Fig. 2, discloses the adjacent first sensing cells 220a are connected by a first connecting lines 220a1 of an integral form); 
the second electrode comprises a plurality of electrically connected second block electrodes (Fig. 1, Fig. 2, discloses the plurality of electrically connected second sensing cells 220b forms a second electrode), and adjacent second block electrodes are connected by a conductive bridge at a different layer (Fig. 1- Fig. 2, second sensing cells 220b are connected by second connecting lines 220b1 at different layer as illustrated in figures); and 
the first block electrode and the second block electrode are disposed in the same layer, and an insulating layer is further disposed between the first and second block electrodes and the conductive bridge (Fig. 1- Fig.3, [0016], [0065], discloses the plurality of sensing cells area formed in same layer and insulating layer 240 is interposed between the first and second connecting lines 220a1 and 220b1).  

Regarding claim 7 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 5. Hong further teaches wherein the touch function layer further comprises a circuit connection structure located in the non-display area (Fig. 1, Fig. 3, discloses the conductive lines 230 and bonding pad portion 20 located in the non-display area 510); and 
the circuit connection structure comprises a conductive block disposed in the same layer as the second block electrode and formed of a same material as the second block electrode (Fig. 1-Fig. 3, [0051], discloses the conductive lines 230 are respectively connected electrically to row lines of the first sensing cells 220a and column lines of the second sensing cells 220b, so as to connect the row and column lines of the first and second sensing cells 220a and 220b to the external driving circuit (not shown) such as a position detecting circuit through the bonding pad portion 20, and formed in same layer), and a metal wire electrically connected to the conductive block (Fig. 1, Fig. 3, discloses the conductive lines 230 electrically connected to the plurality of sensing cells).  

Regarding claim 8 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 5. Hong further teaches wherein the metal wire is disposed in a same layer as the conductive bridge (Fig. 1-Fig. 3, discloses the conductive lines 230 are disposed in a same layer as conductive brides of sensing cells 220). Wang in view of Hong does not explicitly teach metal wire for connecting the sensing electrodes is formed of a same material as the conductive bridge. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a wire for connecting the sensing electrodes and conductive bridge of sensing electrodes with same material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416. 
 
Regarding claim 9 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 5. Hong further teaches, wherein the first electrode is a first strip electrode, the second electrode is a second strip electrode, and an insulating layer is disposed between the first strip electrode and the second strip electrode (Fig. 1-Fig. 3, discloses the first strip shaped electrodes extended along the x-direction and second strip electrodes extended along the y-direction and insulating layer 240 interposed between the intersection of first electrodes and second electrodes).  

Regarding claim 11 (currently amended), Wang discloses: A method for manufacturing a touch panel (Fig. 1, Fig. Fig. 2, [0034], discloses the method of manufacturing a window panel), comprising: 
forming a metal bezel on a non-display area above a base substrate in a first direction of the touch panel (Fig. 2, Fig. 4, [0091], discloses the cover member 525 of bezel 520 made of metal layer is disposed above the base substrate i. e. support portion 540 and located in the non-display area NDA as illustrated in figures), the first direction being a direction away from the base substrate from an upper side of the base substrate (see annotated Fig. 2 above); 
forming a transparent protective layer over the metal bezel in the first direction (Fig. 2, Fig. 4, [0080], [0091], discloses the base substrate 510 made of glass, plastic, or the like disposed above the cover member 525 made of metal layer is disposed in the first direction as illustrated in figure above); and 
forming a touch function layer in the first direction (Fig. 2, [0077], discloses the touch panel 570 disposed between the display panel 510 and the window panel 501); 

However, it has been well known in touch integrated display device to have used the base substrate above the display panel in a display side of the touch panel as an alternative design. For example, Kang teaches a touch integrated display device in which transparent substrate 110 disposed/arranged on the display side of display panel 200 (Fig. 2, [0033]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel display device of Wang with wherein a side of the touch panel where the base substrate is located is a display side of the touch panel as suggested by Kang as an known alternative arrangement of the base substrate in touch panel integrated display device for design flexibility. Such rearranging parts of invention involves only routine skill in the art In re Japikse, 86 USPQ 70.
	Wang does not explicitly teach a touch function layer disposed above the transparent protective layer.
	However, it has been well known in the touch panel display device to have used the touch panel layer disposed above/over the transparent protective layer as an alternative. For example, Hong teaches a touch function layer disposed above the transparent protective layer (Fig. 1- Fig. 3, [0033], [0045], discloses the sensing cell pattern 220 of touch panel disposed above the transparent substrate 200).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel display device of Wang as modified by Kang with a touch function layer disposed above the transparent protective layer as suggested by Hong as a known alternative arrangement of the touch panel layer in touch panel integrated display device for minimizing the blocking of the light emitted from the display panel.

claim 12 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 11. Wang further teaches depositing a metal layer on the substrate (Fig. 2, Fig. 4, [0091], discloses the cover member 525 made of metal layer is disposed above the base substrate; and 
patterning the metal layer to obtain a desired metal bezel (Fig. 1-Fig. 3, [0090]-[0091], discloses the cover member is formed by metal layer for forming bezel), 
wherein the metal layer comprises an alloy of a combination of any one or more of copper, aluminum, silver, and molybdenum (Fig. 2, Fig. 4, [0091], discloses the cover member 525 made of metal, for example silver (Ag), gold (Au), aluminum (Al), copper (Cu), titanium (Ti), nickel (Ni), and the like).  

Regarding claim 13 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 12. Wang further teaches coating a layer of black photoresist on the substrate formed with the metal bezel; and patterning the black photoresist to obtain a light shielding layer (Fig. 1-Fig. 3, [0096], discloses blocking layer 522 may be formed over the substrate by a printing method using a set of ink), wherein the light shielding layer and the metal bezel together form a composite bezel (see Fig. 1-Fig. 3, discloses the light blocking layer 522 and cover member 525 made of metal layer forms a bezel).

Regarding claim 14 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 13.  Wang further teaches depositing a transparent protective layer on the substrate on which the light shielding layer has been formed (Fig. 1-Fig. 3, base substrate 510 made of glass is formed/arranged over the case 530 (i. e., substrate) on which light blocking layer 522 has been formed), and the transparent protective layer comprises an acid resistant insulating material (Fig. 2, (Fig. 2, Fig. 4, [0080], discloses the base substrate 510 made of glass. Please note glass is an example of acid resistant insulating material).  
claim 15 (previously presented), Wang in view of Kang and Hong teaches the limitations of parent claim 14. Hong further teaches depositing a transparent conductive film on the substrate on which the transparent protective layer has been formed (Fig. 1-Fig. 3, discloses the sensing cell pattern 220 of touch panel disposed above the transparent substrate 200 over the lower substrate 100); and 
patterning the transparent conductive film to obtain a plurality of first block electrodes electrically connected by conductive strips and a plurality of independent second block electrodes in a display area (Fig. 1-3, discloses the first sensing cells 220a are electrically connected by first connecting lines 220a1 and the second sensing cells 220b are electrically connected by second connecting lines 220b1 in display area), and to obtain a conductive block in the non-display area (Fig. 1-Fig. 3, [0051], discloses the conductive lines 230 are respectively connected electrically to row lines of the first sensing cells 220a and column lines of the second sensing cells 220b in non-display area), 
wherein the conductive strip and the first block electrode form the first electrode, thereby obtaining a transparent conductive pattern of a touch electrode (Fig. 1-Fig. 3, [0047], discloses the first sensing cells 220a and first connecting lines 220a1 are formed by transparent conductive material).  

Regarding claim 16 (previously presented), Wang in view of Kang and Hong teaches the limitations of parent claim 15. Hong further teaches coating an insulating layer on the substrate on which the transparent conductive pattern has been formed (Fig. 3, [0098], discloses the transparent adhesive layer 27 on the window substrate 40 on which sensing cell pattern 220 are formed); and 
patterning the organic transparent insulating layer to obtain a pattern of a first insulating layer, wherein the insulating layer is covered above the first electrode in the display area (Fig. 1-Fig. 3, discloses the transparent adhesive layer 27 formed cover the first sensing cells 220a in display area as shown in figure) and above a part of the conductive block in the non-display area, to obtain a first insulating layer pattern (Fig. 1-Fig. 3, discloses the transparent adhesive layer 27 formed cover the bonding/connection region of conductive lines in non-display area as shown in figure).  Wang in view of Hong does not explicitly teach the claimed insulating layer formed by organic transparent material.
However, Kang discloses the transparent organic insulating materials are well known in the art (Fig. 2, [0046], discloses insulating layer 114 may be formed of, e.g., a transparent organic insulating material). Therefore, before the effective filing date of the claimed invention, one having ordinary skill in art would have found it obvious to use a transparent organic insulating material in in the touch panel display device of Wang as modified by Hong. The suggestion/motivation would have been combining prior art elements according to known methods to yield predictable results.

Regarding claim 17 (original), Wang in view of Hong and Kang teaches the limitations of parent claim 16. Hong further teaches depositing a metal film on the substrate on which the first insulating layer pattern has been formed (Fig. 1-Fig. 3, discloses the forming conductive metal sensing pattern 220 over the transparent adhesive layer 27); and  4847-6280-5129, v.1Page 7 of 9Examiner: Not yet assigned Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigned 
patterning the metal film to obtain a conductive bridge bridging the second block electrodes in the display area, and to obtain a metal wire lapping on the conductive block in the non-display area, thereby obtaining a complete metal trace and bridge pattern (see Figs. 1-Fig. 3, and bridge structure formed on sensing pattern 220 and conductive lines 230 connection to the sensing pattern 220).  

Regarding claim 18 (original), Wang in view of Hong and Kang teaches the limitations of parent claim 17. Hong further teaches coating a second insulating layer on the substrate on which the metal trace and the bridge pattern has been formed; and patterning the second insulating layer to obtain a second organic transparent insulating layer covering the conductive bridge and (see Fig. 1-Fig. 3, discloses the insulating layer 240 interpose between the first and second connecting lines 220a1 and 220b1).  Wang in view of Hong does not explicitly teach the claimed insulating layer formed by organic transparent material. However, Kang discloses the transparent organic insulating materials are well known in the art (Fig. 2, [0046], discloses insulating layer 114 may be formed of, e.g., a transparent organic insulating material). Therefore, before the effective filing date of the claimed invention, one having ordinary skill in art would have found it obvious to use a transparent organic insulating material in in the touch panel display device of Wang as modified by Hong. The suggestion/motivation would have been combining prior art elements according to known methods to yield predictable results.

Regarding claim 20 (previously presented), Wang in view of Kang and Hong teaches the limitations of parent claim 1. Wang and Hong further teaches: A display device comprising the touch panel of (see Fig. 1, Fig. 1, discloses the touch panel integrated with pixels for displaying image of display device).

6.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180146564 A1) in view of Kang et al. (US 20110242020 A1) and Hong (US 20150077384 A1), further in view of Jin et al. (US 20130002133 A1).

Regarding claim 10 (original), Wang in view of Kang and Hong teaches the limitations of parent claim 1. Wang in view of Kang and Hong does not explicitly teach wherein the base substrate comprises a glass substrate or a flexible substrate.
However, it has been well known in the touch panel display device to have used the flexible substrate for designing the flexible/foldable touch panel display device. For example, Jin teaches the touch panel display device having flexible base substrate (Fig. 1, Fig. 16, [0077], discloses the flexible base substrate 111 in touch integrated display device).


Regarding claim 19: claim 19 recites the similar limitations as in claim 10. Therefore, claim 19 is also rejected on the same ground of obviousness as used above for claim 10.

Response to Arguments
7. 	Applicant’s arguments filled on 01/19/2022, with respect to the prior art rejection of claims, specifically regarding the amended portions of claims 1 and 11 have been fully considered but they are believed to be addressed above under new ground of rejection, and therefore, the arguments are moot in view of the new ground of rejection as necessitated by applicant’s amendments. See above rejection for full detail.	
For example, the rejection’s mapping of the claimed “base substrate” differs from applicant’s interpretation and mapping in applicant’s arguments. Specifically, the claimed “base substrate” is being mapped to “support portion 540” of Wang (rather than case 530 of Wang as applicant argued about), whereby Wang teaches a base substrate (Fig. 2, [0074], [0075], support portion 540); a metal bezel disposed above the base substrate in a first direction of the touch panel and located in the non-display area (Fig. 2, Fig. 4, [0091], discloses the cover member 525 of bezel 520 made of metal layer is disposed above the base substrate and located in the non-display area NDA as illustrated in figures), the first direction being a direction away from the base substrate from an upper side of the base substrate (see annotated Fig. 2 above).


Conclusion 
8.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furusawa (US 20110227848 A1) discloses the similar invention of touch substrate, touch screen and its manufacturing method, and display device (Figs. 1-3).
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693